Exhibit 10.4

 

ENTRUST, INC.

Summary of Director Compensation

(effective April 29, 2005)

 

Directors receive compensation for their board service. That compensation is
comprised of:

 

Retainer:

  $5,000 per quarter.

Attendance Fees:

 

$3,000 per regular meeting; plus

$1,000 per special meeting with a duration of
over one hour; plus

reimbursement of out-of-pocket expenses.

Audit Committee Chair Retainer:

  $4,000 per year.

Audit Committee Member Retainer:

  $2,000 per year.

Compensation Committee Chair Retainer:

  $4,000 per year.

Nominations and Corporate Governance

Committee Chair Retainer:

  $2,000 per year.

One-Time Equity Award:

  15,000 stock appreciation rights payable on May 6, 2005.

One-Time Election:

  Prior to May 6, 2005, each director may elect to receive additional stock
appreciation rights in lieu of cash payment of the retainer and attendance fees
to which such director would otherwise be entitled for the period from April 29,
2005 to the 2006 annual meeting of shareholders of Entrust.*

 

* The value of the additional stock appreciation rights will (i) equal the
amount of retainer fees and attendance fees to which an electing director would
otherwise be entitled and (ii) be calculated in accordance with the guidance in
FAS 123R using a binomial option pricing model. Entrust will value each stock
appreciation right by calculating the value of an option at the date of grant
and then subtracting the value retained by Entrust as a result of the cap on the
option.

 

-1-